Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 4 October 1801
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
Washington Octbr. 4th 1801

I recieved your very kind letter late last night and hasten to answer it although I have already written by this post. You need be under no apprehension about your dear Boy as it is impossible for a child to be in better health and the terrible eruption proved to be nothing more than bug bites he has taken his weaning like a little hero and continues to grow very stout and hearty I talk to him continually of his papa but he looks in my face and laughs and seems to care very little about either of us I wish most cordially you were here to see him. I think I should then be completely happy if it is possible for you to come to this place I entreat you will as the disappointment of not  seeing you would prove almost too much for papa in his present state of health he his indeed very very much broke but I sometimes flatter myself that he looks a little better and seems more chearful than when I first arrived. You will find the family in general much alter’d but they will all give you a sincere welcome—
Mr. &. Mrs. Hellen request you to pass a week at their house Nansy is not the least altered and you know she was always your friend your little Godson is a very fine Boy his leg is very weak owing to the accident which happened at his birth but I am in great hopes he will outgrow it if it is properly taken care of. Mrs. H. is in a fair way to have another in the Spring and they would fain pursuade me that I shall follow her very shortly but I know they only do it to teize me.
It will not be in Toms power to leave the office and I cannot think of undertaking any part of the journey by myself I hope however you do not need this inducement as papas great desire to see you will be sufficient to pursuade you to visit the family
Adieu my beloved friend be assured of the sincere and everlasting affection of your very faithful wife
Louisa C. Adams